Case: 2:20-cv-01450-MHW-PBS Doc #: 57 Filed: 08/31/21 Page: 1 of 1 PAGEID #: 1078



                       UNITED STATES DISTRICT COURT
                        SOUTHERN DISTRICT OF OHIO
                            EASTERN DIVISION

 Anthony L. McKlnney,

       Plaintiff,                                  Case No. 2:20-cv-1450

       V.                                          Judge Michael H. Watson

 Denise Paddock, et al.,                            Magistrate Judge Silvain, Jr.

       Defendants.


                                      ORDER

       Magistrate Judge Silvain, to whom this case was referred for an Initial

 screen and the Issuance of a Report and Recommendation ("R&R"),

 recommends the Court deny Plaintiffs motion for a Temporary Restraining

 Order. R&R, EOF No. 55. The R&R notified the parties of their right to object to

 the same and that failure to timely object would amount to a waiver of appellate

 rights. Id. The deadline for filing objections has passed, and none were filed.

 Accordingly, the Court ADOPTS the R&R and DENIES Plaintiffs motion for a

 Temporary Restraining Order, EOF No. 53.

       IT IS SO ORDERED.




                                        IICHAEL H. WATSON,JUDGE
                                       UNITED STATES DISTRICT COURT
